THE COURT would not continue the cause, and took the opportunity to observe that there was manifest utility in counter-affidavits, as was evident from the present instance. They said,' however, that counter-affidavits should not deny the materiality of the evidence expected from the witness, but might state any circumstances that rendered it impossible or improbable that his testimony could be procured within a reasonable time.
EDWARDS, District Judge,
said that the English practice was lame in this respect; that it threw great power into the hands of a party, and that this court was perfectly free to establish a better practice. ■ He added that the whole English practice of admitting affidavits was modem.